Por CUANTO, la Asociación de Padres y Maestros de la Escuela Federico Degetau de Ponce solicita por medio de abogado la devo-lución de un certificado de depósito que por la suma de $540.40 se encuentra en la Secretaría de este Tribunal en el expediente sobre procedimiento seguido ante la Comisión de Reputación para la depu-ración de cargos presentados contra el abogado Ramón G. Goyco antes de ser admitido al ejercicio de la abogacía;
Por CUANTO, con la solicitud se acompaña copia certificada del acuerdo adoptado en la sesión que celebrara dicba Asociación de Padres y Maestros de la Escuela Federico Degetau de Ponce el día 26 de abril, 1935, a fin de que se gestione ante el Tribunal Supremo de Puerto Rico la devolución de dicbo certificado de depósito por $540.40 para ser ingresado en el fondo que está abierto en el Banco Crédito y Ahorro Ponceño de Ponce para erigir un monumento en dicha ciudad a la memoria del patricio Don Federico Degetau González;
Por Cuanto, en la contestación a la querella enmendada, autori-zada bajo juramento por el entonces aspirante Ramón G. Goyco aparece la siguiente alegación:
“(e) En cuanto a los párrafos 5 y 6, el querellado alega: que lo obtenido en conjunto por el ‘Comité Pro Monumento Degetau’, en virtud de suscripciones individuales, beneficio de una Velada en el Teatro Broadway, de Ponce, y de colectas escolares ascendió a quinientos cuarenta dollars cuarenta centavos, suma total que se encuentra a la disposición de la persona natural o jurídica con facultad legal para recibirla, por lo que, en prueba de absoluta buena fe, se une a esta contestación el ‘Managers check’ 3STo. 1522, de diciembre 27, año 1930, expedido a favor del querellado por ‘The National City Bank of New York’, Sucursal de Ponce, cual ‘Managers check’ cubre la cuestionada suma ($540.40) y está dispuesto el querellado a endosarlo como corresponda.”;
Por Cuanto, eou fecha 7 de abril, 1931, la Comisión de Reputa-ción desestimó los cargos formulados contra el aspirante Ramón G. Goyco cuya buena conducta fué certificada por la Comisión en virtud ele lo cual fué admitido al ejercicio de la abogacía previo- el juramento que prestó;
Por Cuanto, aparece de la moción solicitando la devolución del reseñado certificado de depósito que el abogado Ramón G. Goyco fué *932notificado con copia de la solicitud y está conforme con lo que en la misma se solicita:
Por TANTO, se autoriza al Secretario-Repórter para que, previo recibo, devuelva a la Asociación de Padres y Maestros de la Escuela Federico Degetau de Ponce al cuidado de la Principal de dicha Es-cuela Sra. Mercedes R. Ferrer el certificado de depósito antes refe-rido expedido a favor de Ramón G. Goyco po'r valor de $540.40, cuya suma será ingresada en el fondo abierto en el Banco Crédito y Ahorro Poneeño, de Ponce, Puerto Rico, a los fines expresados en el acuerdo tomado por la Junta Directiva de la Asociación de Padres y Maestros según se expresa en la resolución antes referida de abril 26, 1935.